DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 01/14/2022.
Claims 1, 8 and 11 have been amended; claims 2, 4, 6, 7, 9, 10, 12, 14, 16-22, 24 and 25 have been canceled; and new claims 31-33 have been added. Therefore, claims 1, 3, 5, 8, 11, 13, 15, 23 and 26-33 are currently pending in this application.
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 3, 5, 8, 11, 13, 15, 23 and 26-33 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a system or a process.
Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
receiving a driver valuation metric associated with a user based on a ratio between a number of driving events during which the user is a driver of a vehicle and a total number of driving events during which the user is in the vehicle; outputting a survey question to the user related to a prediction of whether the user will be a driver of the vehicle in a next driving event; receiving, from the user, an answer to the survey question; determining a time between when the survey question is output to the user and when the answer is received from the user; adjusting the driver valuation metric based on the answer, wherein the driver valuation metric is adjusted by a first amount if the time exceeds a threshold, and wherein the driver valuation metric is adjusted by a second amount if the time is below the threshold, the first amount and the second amount being different; further adjusting the driver valuation metric based on a historical driver valuation metric of the user; determining a first probability that the user will be driving the vehicle during the next driving event based on the adjusted driver valuation metric; during the next driving event, receiving data; determining a second probability that the user is driving the vehicle during the next driving event based on the data; and generating an individualized probability that the user is driving the vehicle during the next driving event based on a weighted combination of the first probability and the second probability; and collecting, [“after generating the individualized probability that the user is driving . . . the next driving event”], the data.
abstract idea: 
receiving a driver valuation metric associated with a user based on a ratio between a number of driving events during which the user is a driver of a vehicle and a total number of driving events during which the user is in the vehicle; outputting a survey question to the user related to a prediction of whether the user will be a driver of the vehicle in a next driving event; receiving, from the user, an answer to the survey question; determining a time between when the survey question is output to the user and when the answer is received from the user; adjusting the driver valuation metric based on the answer, wherein the driver valuation metric is adjusted by a first amount if the time exceeds a threshold and wherein the driver valuation metric is adjusted by a second amount if the time is below the threshold, the first amount and the second amount being different; further adjusting the driver valuation metric based on a historical driver valuation metric of the user; determining a first probability that the user will be driving the vehicle during the next driving event based on the adjusted driver valuation metric; during the next driving event, receiving data; determining a second probability that the user is driving the vehicle during the next driving event based on the data; and generating an individualized probability that the user is driving the vehicle during the next driving event based on a weighted combination of the first probability and the second probability; collecting, [“after generating the individualized probability that the user is driving . . . the next driving event”], the data.
— 	Considering claim 11, the following claimed limitations recite an abstract idea: 
receiving a driver valuation metric associated with a user based on a ratio between a number of driving events during which the user is a driver of a vehicle and a total number of driving events during which the user is in the vehicle; outputting a survey question to the user related to a prediction of whether the user will be a driver of the vehicle in a next driving event; receiving, from the user, an answer to the survey question; determining a time between when the survey question is output to the user and when the answer is received from the user; adjusting the driver valuation metric based on the answer, wherein the driver valuation metric is adjusted by a first amount if the time exceeds a threshold, and wherein the driver valuation metric is adjusted by a second amount if the time is below the threshold, the first amount and the second amount being different; further adjusting the driver valuation metric based on a historical driver valuation metric of the user; determining a first probability that the user will be driving the vehicle during the next driving event based on the adjusted driver valuation metric; during the next driving event, receiving data; determining a second probability that the user is driving the vehicle during the next driving event based on the data; and determining an individualized probability based on a weighted combination of the first probability and the second probability; collecting, [“after generating the individualized probability that the user is driving . . . the next driving event”], the data.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, which a part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior. 


Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a mobile computing device, a sensor (an accelerometer or a gyroscope), a memory, a processor coupled to the memory, etc., which are utilized to facilitate the claimed functions with respect to: receiving a driver valuation metric; outputting a survey question; receiving an answer; determining [elapsed] time; adjusting and further adjusting the driver valuation metric; determining a first probability; receiving a stream of data from the sensor at a first frequency; determining a second probability; generating an individualized probability that the user is driving; collecting the stream of data at a second frequency, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Although the current claims specify that the system utilizes the sensor to collect the stream of data at two different frequencies (a first frequency and a second frequency), the sensor (gyroscope or accelerometer) is still utilized merely for data gathering purpose; and therefore, the above is directed to insignificant extra solution activity (also see MPEP 2106.05(g)).
Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing/receiving data relating to a user(s); presenting—via a conventional output unit—query to the user; receiving—via a conventional input unit—one or more responses from the user(s); analyzing the received response(s) to generate one or more results; collecting data from a conventional sensor and analyzing the data to generate one or more results; outputting—via the conventional output unit—information based on one or more of the analysis above, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. It is also worth noting that the original disclosure describes the claimed invention as a conventional and generic arrangement of the additional elements. For instance, the disclosure describes the implementation of a commercially available conventional computing device (e.g. a cellphone, a laptop, a smartphone, a tablet, etc.), which incorporates one or more conventional sensors (e.g. see [0030] of the specification); and wherein the above conventional computing device is utilized to: (i) gather one or more types of data (e.g. data form a user in the form of a response to a query; data from one or more sensors onboard the device); and (ii) generate (or display) one or more 
In addition, the process of evaluating data gathered from one or more sensors of a mobile device of a user, and thereby estimating whether the user is driving a vehicle or not, etc., is already directed to a routine, well-known and conventional activity in the art (e.g. see US 2012/0053805; US 2010/0157061; US 2007/0072616).
Of course, the use of sensors—such as accelerometers or a gyroscope—in a mobile device; and thereby gathering motion data related to the user at one or more different frequencies, etc., is also directed a routine, well-known or conventional activity in the art (see US 2008/0214360; US 2009/0239710). 
The observations above confirm that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 3, 5, 13, 15, 23 and 26-33). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
►	Applicant’s arguments have been fully considered (the arguments filed on 01/14/2022). However, the arguments are not persuasive. Applicant argues, 

Without acquiescing to the propriety of the rejections, claim 1 has been amended
As suggested by the Examiner during the interview, such features integrate the claims into a practical application. In particular, these features represent an improvement to the efficiency and accuracy of the operation of the mobile device, among other improvements provided in the claims, based on the generation of "an individualized probability that the user is driving the vehicle during the next driving event," as recited in amended claim 1. Accordingly, Applicant respectfully submits that claims 1, 8, and 11 are directed to patent eligible subject matter and requests that the rejections under 35 U.S.C. § 101 be withdrawn. 
Claims 3, 5, and 26-31, which depend from claim 1, claims 23 and 32, which depend from claim 8, and claims 13, 15, and 33, which depend from claim 11, are also directed to patent eligible subject matter for at least the same reasons . . .

	The Office respectfully disagrees with the above arguments at least for the following reasons: 
	Firstly, there appears to be some misunderstanding regarding the remark made during the interview (the interview conducted on 12/15/2021). For instance, unlike Applicant’s assertions, the Examiner never suggested that the limitations directed to the sensor (the limitations directed to the data gathering functions of the sensor at two different frequencies) are sufficient to overcome the rejection under section §101. Instead, the Examiner suggested incorporating limitations that go beyond the conventional functions of the claimed additional elements, including the sensor. In the instant case, the mobile the gyroscope or the accelerometer) to gather data at two different frequencies (a first frequency and a second frequency). However, the above process is still directed to conventional functions, such as utilizing a conventional computer element to gather data at one or more time intervals; and therefore, it is still directed to insignificant extra solution activity. Particularly, none or the current claims is beyond the data gathering and probability calculation processes. For instance, none of the current claims involves a further step or process that modifies an operational function(s) of the mobile device (and/or an operational function(s) of the vehicle).  
Secondly, Applicant is asserting that the limitations currently added provide an improvement to the efficiency and accuracy of the operation of the mobile device. However, it is an ordinary function of such sensor (a gyroscope or an accelerometer) to sense—at one or more time intervals—data regarding motion of an object (e.g. a user carrying the device). Thus, utilizing such sensor for its ordinary—or conventional—function does not provide an improvement to the efficiency or accuracy of the mobile device. Applicant appears to rely on the conventional functions of the conventional sensor to support the alleged improvement in efficiency or accuracy. Consequently, Applicant’s arguments are not persuasive.   
In addition, the probability being determined, such as the “individualized probability that the user is driving the vehicle during the next driving event”, also does not necessarily demonstrate an improvement to the efficiency and accuracy of the operation of the mobile device. A mobile device may incorporate an app or an algorithm that allows it to calculate a numerical result, such as an individualized probability, based on the analysis of data gathered regarding the user. However, the use of such algorithm the probability of driving) does not necessarily provide an improvement to “the efficiency and accuracy of the operation of the mobile device”. Instead, it is merely estimating the behavior or condition of the user. Consequently, Applicant’s arguments are not persuasive.  
Thus, at least for the reasons discussed above, the Office concludes that the current claims fail to amount to “significantly more” than an abstract idea. 
●	It is worth noting that the prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 11/13/2020).  
















Conclusion

Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715